t c memo united_states tax_court estelle c grainger petitioner v commissioner of internal revenue respondent docket no filed date estelle c grainger pro_se nancy m gilmore and elizabeth m shaner for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and a late-filing addition_to_tax of dollar_figure under sec_6651 after 1all statutory references are to the internal_revenue_code in effect during continued concessions the issue remaining for decision is whether petitioner is entitled to a noncash charitable_contribution_deduction of dollar_figure as opposed to the deduction of dollar_figure that the irs allowed we resolve this question in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is in- corporated by this reference petitioner resided in maryland when she petitioned this court petitioner is a retired grandmother who is fond of shopping seeking to combine her love of shopping with a desire for a tax cut she developed in what she described at trial as her personal tax_shelter having learned that a taxpayer may generally claim a charitable_contribution_deduction in an amount equal to the fair_market_value fmv of donated property she assumed that the fmv of a retail item is the dollar amount shown on the price tag when the retailer continued the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2petitioner stipulated that the irs correctly disallowed dollar_figure of the dollar_figure cash charitable_contribution_deduction she claimed for petitioner also stipu- lated that she filed her return late and she did not challenge in her petition or at trial the irs’ determination of a late-filing addition_to_tax of dollar_figure we accord- ingly deem her to have conceded that issue first offers the item for sale petitioner thus saw an opportunity if she could find items that had been heavily discounted from the amounts shown on their original price tags she could achieve a net tax_benefit simply by buying and immediately donating those items virtually all of the property for which petitioner claimed charitable contri- bution deductions consisted of clothing she had purchased at talbots she would look for clothing that had been heavily discounted eg out-of-season items and purchase dozens or hundreds of these items over the course of a year as a valued customer she would thus become entitled to talbots points or appreciation dividends which she could then deploy to get further discounts as a result of successive markdowns and use of points petitioner might purchase for dollar_figure an item that had an original retail price of dollar_figure she would donate that item to good- will industries goodwill and claim a charitable_contribution_deduction of dollar_figure on her federal_income_tax return petitioner initiated her personal tax_shelter in when she reported non- cash charitable_contributions of dollar_figure that figure grew to dollar_figure in and to dollar_figure in the tax_year in issue for she filed a delinquent form 3petitioner became even more ambitious in and reporting non- cash charitable_contributions of dollar_figure and dollar_figure respectively u s individual_income_tax_return on date on schedule a itemized_deductions she reported noncash charitable_contributions of dollar_figure corresponding to the original retail prices of discounted items she had purchased at talbots she acquired these items by making an outlay of dollar_figure ie dollar_figure in cash and dollar_figure in loyalty points petitioner attached to her return six forms noncash charitable_contributions she described her donations as dresses jackets and other items of clothing and she listed the donees as various goodwill donation centers she described her valuation method as fmv by which we assume she meant fair_market_value none of the forms was executed by a goodwill official as the forms explicitly require the irs selected petitioner’ sec_2012 return for examination on date while the examination was pending petitioner filed for bankruptcy under chapter of the bankruptcy code the u s bankruptcy court for the district of maryland converted her case to a chapter proceeding and she received a chapter discharge on date the irs resumed its examination after the bankruptcy case closed con- cluding that petitioner had not used a qualified method to establish the fmv of the donated items the examination team reduced her allowable deduction to dollar_figure her actual cash outlay petitioner filed a protest with the irs appeals_office which increased her allowable deduction to dollar_figure chiefly by revising her cost_basis upward to include the points as well as the cash she had used to acquire the items on date the irs issued petitioner a timely notice_of_deficiency setting forth this adjustment and the late-filing addition_to_tax she timely petitioned this court for redetermination the case was tried on date one week later respondent moved to amend his pleadings contending that he had erred in letting petitioner include dollar_figure of loyalty points in her cost_basis and urging that her allowable charitable_contribution_deduction should be decreased accordingly respondent also sought to assert an accuracy-related_penalty we denied respondent’s motion concluding that it was untimely and would prejudice petitioner in date we learned that petitioner had moved the bankruptcy court to reopen her case to determine whether her federal_income_tax liabi- lity--the subject of this case--had been discharged on date the parties filed a joint status report informing the court that the bankruptcy judge had answered that question in the negative 4the record does not explain the dollar_figure difference between the noncash chari- table contribution deduction allowed in the notice_of_deficiency dollar_figure and the sum of petitioner’s cash outlay and points dollar_figure dollar_figure dollar_figure i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not con- tend and could not plausibly contend that she has satisfied the requirements of sec_7491 for shifting the burden_of_proof see rule a accordingly the burden_of_proof remains on her on all factual issues ii analysis sec_170 allows as a deduction any contribution made within the taxable_year to a charitable_organization sec_170 c such deductions are al- lowable only if the taxpayer satisfies statutory and regulatory substantiation re- quirements see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or property for all contributions of property other than money the taxpayer must maintain reliable written records that include the name and address of the donee the date and location of the contribution and a description of the property in detail reasonable under the circumstances sec_1_170a-13 through c income_tax regs the taxpayer must also maintain records to establish the fair_market_value of the property at the time the contribution was made and the method utilized in determining the fair_market_value id subdiv ii d for all contributions valued at dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment cwa from the donee sec_170 the cwa must include among other things a description of any prop- erty other than cash contributed id subpara b i in the absence of a cwa meeting the statute’s requirements n o deduction shall be allowed id sub- para a cf id subpara d granting the irs rulemaking authority to excuse failures to comply with the cwa requirements additional substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 still more rigorous substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure id subpara c in determining whether donations of property exceed these thresholds similar items of property other than cash and publicly_traded_securities must be aggregated see id subpara f the term similar items of property is defined to mean property of the same generic category or type such as clothing or toys sec_1_170a-13 income_tax regs if property or similar items of property are valued in excess of dollar_figure the taxpayer must substantiate the value of the property with a qualified_appraisal of such property sec_170 she must also attach to her return a fully completed appraisal_summary on form_8283 see costello v commissioner tcmemo_2015_87 109_tcm_1441 sec_1_170a-13 income_tax regs to substantiate her contributions petitioner produced receipts from talbots marked-down price tags of purchased items and receipts from goodwill on each of the latter receipts a goodwill employee had marked the date and location of the donation the general types of items donated eg clothing and his signature petitioner also supplied a spreadsheet she had prepared which we found to lack any evidentiary value petitioner has fallen far short of substantiating noncash charitable contri- butions in excess of the amount respondent has allowed as a deduction because all of petitioner’s donations were of similar items of property ie clothing they must be grouped together for purposes of determining whether the dollar_figure sub- stantiation threshold has been reached see sec_1_170a-13 income_tax regs petitioner claimed that the value of this clothing was dollar_figure but she did not obtain a qualified_appraisal see sec_170 costello t c m cch pincite although petitioner attached several forms to her return they were not executed by an official of the donee organization as form_8283 explicitly requires petitioner likewise failed to secure a valid cwa as required by sec_170 the receipts from goodwill merely state that she donated clothing they do not indicate what specific items of clothing she donated or the number of items she donated on any particular visit even if petitioner had satisfied the substantiation requirements discussed above we would still sustain respondent’s disallowance because she failed to em- ploy a legitimate methodology to determine the fmv of the donated clothing the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see also 411_us_546 the willing buyer-willing seller test of fair_market_value is nearly as old as the federal income estate and gifts taxes themselves contrary to petitioner’s view the fmv of an item is not the price at which a hopeful retailer initially lists that item for sale by the time petitioner purchased her clothing talbots had marked down the prices of those items three or four times she purchased each item for a small fraction of its original list price no rational buyer having knowledge of the relevant facts would have paid for these items a price higher than the price talbots was then charging petitioner has failed to establish for the donated items an fmv higher than her acquisition_cost in sum petitioner has failed to prove that she is entitled to a deduction for noncash charitable_contributions in excess of the amount respondent has allowed to reflect the foregoing decision will be entered for respondent 5even if petitioner could establish that the fmv of the donated clothing ex- ceeded her acquisition_cost she would have no right to a greater charitable contri- bution deduction sec_170 reduces the allowable deduction by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value deter- mined at the time of such contribution see sec_1222 since petitioner donated all or most of the items shortly after purchasing them she would have realized short-term_capital_gain if she had sold them instead
